FILED IN
                                                                                                   1st COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                   3/4/2015 11:23:32 AM
                                                         John D. Kinard
                                                                                                   CHRISTOPHER A. PRINE
                                                           DISTRICT CLERK                                  Clerk
                                                 GALVESTON COUNTY, TEXAS
March 04, 2015

First Court of Appeals
Christopher A. Prine, Clerk of Court
301 Fannin 2nd floor
Houston, TX 77002-2066

                                   CORRECTED NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 14-CV-0246, Styled Jimmy Brill Cox, Trustee of the Jimmy Brill Cox Trust vs. Rosenda Englis Cox, Et
Al- Filed in 122nd District Court of Galveston County, Texas

Dear Clerk:

Please find enclosed a copy of the notice of appeal filed in the above case. This case is assigned to the 1st Court of Appeals,
Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: None
Notice of Appeal: 3/3/15
Motion for New Trial filed: None
Request for Finding of Facts and Conclusions of Law filed: None
Trial Judge: Michelle Slaughter (405th CRT)
Trial Judge: John Ellisor – (Case Assigned to 122nd CRT per Order of 2/25/2015)
Court Reporter: Cylena Korkmas (405th CRT)
Court Reporter: Judy Hansen (122nd CRT)

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s record.
Any Motions for Extension of Time to file the record on appeal must be filed directly with the Court of Appeals A copy of this
assignment letter is being mailed to all counsel of record. Please file mark the additional copy of this letter and return the same to
my office.

Sincerely,

John D. Kinard
 District Clerk
Galveston County, Texas

By: /s/ Shailja Dixit, Deputy
               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                           Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
Copy sent to




Wilfried P. Schmitz
Attorney for Wilfried P. Schmitz & Associates P.C.
17040 El Camino Real, Ste. 400
Houston, TX 77058-0000




Marybeth M. Nelson
Attorney for Jimmy Brill Cox
830 Apollo
Houston, TX 77058
 

 

 

 

Cylena Korkmas, 405th Court Reporter
Hand-Delivered
 




               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                        Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
                                                                             Filed: 3/3/2015 4:16:18 PM
                                                                          JOHN D. KINARD - District Clerk
                                                                               Galveston County, Texas
                                                                                 Envelope No. 4356798
                                                                                         By: Shailja Dixit
                                                                                   3/4/2015 7:58:06 AM

                                  NO. 14CV0246

JIMMY BRILL COX, TRUSTEE                  §   IN THE DISTRICT COURT FOR
OF THE JIMMY BRILL COX                    §
TRUST                                     §
                                          §
vs.                                       §   GALVESTON COUNTY, TEXAS
                                          §
ROSENDA ENGLIS COX AND                    §
WILFRIED P. SCHMITZ &                     §
ASSOCIATES, P.C.                          §   405TH JUDICIAL DISTRICT


                    DEFENDANT’S NOTICE OF APPEAL

TO THE HONORABLE JUDGE:

      Defendant, Wilfried P. Schmitz & Associates, P.C. (“Defendant”) files this

Notice of Appeal and respectfully would show the Court as follows:

                                         I.

      The case is pending in the 405th Judicial District Court of Galveston County,

Texas as Cause No. 14-CV-0246, and is styled Jimmy Brill Cox, Trustee of the

Jimmy Brill Cox Trust vs. Rosenda Englis Cox and Wilfried P. Schmitz &

Associates, P.C.

                                        II.

      This appeal involves Chapter 27 of the Texas Civil Practice & Remedies

Code, which is known as the Citizens Participation Act, and which became

effective on June 17, 2011. Specifically, Defendant appeals the trial court’s failure


DEFENDANTS’ NOTICE OF APPEAL              1
to rule on their Motion to Dismiss under Chapter 27 within the time prescribed by

Section 27.005. Due to the trial court’s failure to rule, Defendant’s Motion to

Dismiss under Chapter 27 is considered to have been denied by operation of law.

This appeal is taken in accordance with Tex. Civ. Prac. & Rem. Code §27.008 and

Tex. R. App. P. 28.1.

                                        III.

      Defendant desires to appeal.

                                       IV.

      The appeal is taken to the First or Fourteenth District Court of Appeals in

Houston, Texas.

                                        V.

      Defendant is the party filing this notice.

                                       VI.

      An appellate court should expedite the appeal in this matter. Tex. Civ. Prac.

& Rem. Code § 27.008(b)

      WHERFORE, PREMISES CONSIDERED, Defendant Wilfried P. Schmitz

& Associates, P.C. files this Notice of Appeal, thus perfecting an appeal of the trial

court’s Order.




DEFENDANTS’ NOTICE OF APPEAL               2
                               Respectfully submitted,

                               WILFRIED P. SCHMITZ &
                               ASSOCIATES, P.C.


                               BY:    /s/ Wilfried Schmitz
                                   Wilfried P. Schmitz
                               Texas Bar No. 17778700
                               17040 El Camino Real, Suite 400
                               Houston, Texas 77058
                               Phone: (281) 486-5066
                               Email: Court_documents@schmitzlaw.com
                               Attorneys for Defendant, Wilfried P.
                               Schmitz & Associates, P.C.




DEFENDANTS’ NOTICE OF APPEAL     3
                               Certificate of Service

       This is to certify a true and correct copy of Defendant’s Notice of Appeal
was forwarded to all parties and/or counsel of record on this 3rd day of March,
2015, pursuant to Texas Rules of Civil and Appellate Procedure, via hand delivery,
certified mail, return receipt requested and/or electronic mail to the following:

                             Marybeth M. Nelson
                                  830 Apollo
                            Houston, Texas 77058
                      Email: marybethnelson@yahoo.com
       Attorney for Jimmy Brill Cox, Trustee of the Jimmy Brill Cox Trust

                                  Dan Krieger
                           Law Office of Dan Krieger
                             215 E. Galveston Street
                           League City, Texas 77573
                        Email: dan@kriegerlawfirm.com
                        Attorney for Rosenda Englis Cox

                               Gregory P. Crinion
                       Crinion Davis & Richardson, LLP
                        17040 El Camino Real, Suite 200
                             Houston, Texas 77058
                         Email: gcrinion@cdrlegal.com
               Attorney for Wilfried P. Schmitz & Associates, P.C.



                                          /s/ Wilfried Schmitz
                                      Wilfried P. Schmitz




DEFENDANTS’ NOTICE OF APPEAL             4